internal_revenue_service number release date index number ------------------ ------------------------------------------------------------ ---------------------------- ----------------------------------------------------- --------------------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc tege eoeg e0 plr-134411-11 date february ------------ ------------------------------ ------------------------------ ---------------------------- ------------------------------ --------------------------- ---------------- ------------------- ------------------------------ ------------------------------ ----------- ---------------------- ------------------------------ ------------------------------ -------------------- --------------------------- state trust system date date statute agreement employees profession dear this letter responds to a letter from your authorized representatives dated date in addition to supplemental information submitted on behalf of trust requesting a ruling that trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code the trust represents the facts as follows plr-134411-11 facts system established under state law became operational on date it is an actuarial reserve joint-contributory retirement_system for certain specified employees in profession within state membership in system is mandatory for those specified employees of state in profession system’s administration is the responsibility of the board_of trustees the trustees and the trust administrator selected by the trustees exert significant influence and control_over system trust fund was created and established pursuant to statute and adopted by system’s board_of trustees on date the board_of trustees of system serves as the board_of trustees of the trust the board has arranged to provide hospital and medical benefits for retired employees spouses and specified beneficiaries the trustees may maintain separate sub-trusts or accounts in trust fund for appropriate categories of eligible recipients and employers the board_of trustees amended trust agreement to provide that only contributions to trust from state political subdivisions of state and organizations whose income is excluded from gross_income under sec_115 will be credited to trust the purpose of trust fund is to prefund costs for hospital and medical benefits to retirees and eligible beneficiaries contributions to trust fund will be solely used to fund employer’s expenses for the post-retirement hospital and medical benefits the pre-funding is to satisfy the requirements of governmental accounting standards board gasb issued statement no which requires accounting for post-employment health care benefits on an actuarial basis rather than on a pay-as-you-go basis in no event will trust fund assets be distributed to or revert to any entity that is not state a political_subdivision of state or an entity whose income is excluded from gross under sec_115 other than payments to retired employees and specified beneficiaries and for administrative expenses of trust fund law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance plr-134411-11 of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust was organized pursuant to statute by system to enable the pre-funding of health benefits for retired employees their spouses and eligible dependents payment of such benefits constitutes the performance of essential government functions based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code trust income accrues to the state or political subdivisions of the state no private interests participate in or benefit from the operation of trust any distribution of funds in trust can only be used to pay benefits or revert to an entity which is the state a political_subdivision or an entity whose income is excluded from income_tax under sec_115 the benefit to the participating employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by trust we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of trust's income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits plr-134411-11 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sylvia f hunt assistant branch chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for ' purposes
